UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case Number: 3:17-mj-0041 DMC
v.
DAVID DWAINE COX JUDGMENT IN CRIMINAL CASE

Defendant pleaded guilty or no contest, is adjudged guilty and convicted of the following offense(s):
Charge(s) Defendant Convicted of: 38 CFR 1.218(a)(5) and (b)(11) Nature of Charge(s) Disorderly Conduct

The remaining counts in the Superseding Information are
dismissed.

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:

1, YOU SHALL PAY a fine in the amount of $250.00 anda special assessment of $10.00 for a total financial obligation
of $260.00 due immediately.

2. YOU SHALL stay away from the grounds and property of the VA Clinic in Redding, California, and the VA Clinic in Chico, California,
for a period of three (3) years. Such stay away order shall also apply to the VA shuttle bus that runs between the VA-Redding and VA-
Chico clinics and the parking lots of the VA-Redding and VA-Chico clinics.

3. YOU SHALL NOT commit another federal, state, or local crime. You shall notify the United States Attorney’s Office for the Eastern
District of California within 72 hours of being arrested on any criminal charge.

4. YOU SHALL NOT possess a firearm.

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:

“CLERK- U.S.D.C.” and SENT to the following address:

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento

501 1 Street, Suite 4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.

Dated: March 18, 2020

 

DENNIS M. COTA
UNITED STATES MAGISTRATE JUDGE
